Citation Nr: 0936020	
Decision Date: 09/23/09    Archive Date: 10/02/09

DOCKET NO.  04-22 890	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-
Salem, North Carolina


THE ISSUE

Entitlement to service connection for the cause of the 
Veteran's death.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

T. Hal Smith, Counsel


INTRODUCTION

The Veteran served on active duty from January 10, 1946, to 
July 17, 1946.  The Appellant is the Veteran's widow.  

This matter is before the Board of Veterans' Appeals (Board) 
on appeal of a rating decision of the Department of Veteran's 
Affairs (VA) Regional Office (RO) in Salt Lake City, Utah.  
Subsequently, jurisdiction of the claims files was 
transferred to the Winston-Salem, North Carolina RO following 
a move by the Appellant.  

A videoconference hearing was held in March 2005 before the 
undersigned Veterans Law Judge, sitting in Washington, D.C.  
A copy of the transcript of that hearing is of record.  

In January 2007 the Board denied the Appellant's claim for 
entitlement to service connection for the cause of the 
Veteran's death.  She appealed to the United States Court of 
Appeals for Veterans Claims (CAVC).  In a June 2008 Order, 
the Court granted the VA General Counsel's and Appellant's 
Joint Motion For Remand.  The Board's decision was vacated 
and the Appellant's claim was remanded to the Board.  The 
Order called for the claim to be remanded as the Board had 
not adequately considered 38 C.F.R. § 3.312(c)(3) which 
pertained to active processes affecting vital organs as a 
contributory cause of death.  




FINDINGS OF FACT

1.  The Veteran died in January 2004.

2.  Prior to his death, the Veteran had established service 
connection for rheumatic fever, evaluated as 60 percent 
disabling.  

3.  A death certificate dated in January 2004 lists the 
immediate cause of death as coronary artery disease (CAD), 
due to or as a consequence of chronic renal insufficiency, 
due to or a consequence of diabetes.  

4.  It is at least as likely as not that the Veteran's 
service-connected rheumatic heart disease contributed 
substantially to the cause of his death from CAD.


CONCLUSION OF LAW

With resolution of reasonable doubt in favor of the 
Appellant, disability incurred in service contributed 
substantially or materially to the Veteran's death.  38 
U.S.C.A. §§ 1110, 1310, 5107 (West 2002 & Supp. 2008); 38 
C.F.R. §§ 3.102, 3.303, 3.312 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duties to Notify and Assist

As the disposition herein reached is favorable to the 
Appellant, the need to discuss the VA's efforts to comply 
with the Veterans Claims Assistance Act of 2000, Pub. L. No. 
106- 475, 114 Stat. 2096 (Nov. 9, 2000), as codified in the 
United States Code, its implementing regulations, or the body 
of law interpretive thereof, including the holding in Hupp v. 
Nicholson, 21 Vet. App. 342 (2007) (VA must perform a 
different analysis depending upon whether a Veteran was 
service connected for a disability during his or her 
lifetime, with notice including (1) a statement of the 
conditions, if any, for which a Veteran was service-connected 
at the time of his or her death; (2) an explanation of the 
evidence and information required to substantiate a claim for 
service connection for the cause of the Veteran's death based 
on a previously service-connected condition; and (3) an 
explanation of the evidence and information required to 
substantiate a claim based on a condition not yet service 
connected), is obviated.

Death - In General

In order to establish service connection for the cause of the 
Veteran's death, the evidence must show that a disability 
incurred in or aggravated by active service was the principle 
or contributory cause of death.  The issue involved will be 
determined by the exercise of sound judgment, without 
recourse to speculation, after a careful analysis has been 
made of all the facts and circumstances surrounding the death 
of the veteran.  38 C.F.R. § 3.312(a) (2008).  

In order to constitute the principal cause of death the 
service-connected disability must be one of the immediate or 
underlying causes of death, or be etiologically related to 
the cause of death.  In order to be a contributory cause of 
death, it must be shown that the service- connected 
disability contributed substantially or materially to cause 
death; that it combined to cause death; or that it aided or 
lent assistance to the production of death.  It is not 
sufficient to show that the service-connected disorder 
casually shared in producing death, but rather it must be 
shown that there was a causal connection between the service-
connected disability and the Veteran's death.  38 C.F.R. § 
3.312(b) and (c) (2008).



Factual Background

A review of the record discloses that at the time of death 
the Veteran was service-connected for rheumatic fever 
effective from July 1946, evaluated as 60 percent disabling 
for severe valvular disease, effective from July 2, 2002.  
This was based on July 2002 VA hospitalization during which 
cardiac catheterization and electrocardiogram (EKG) showed 
multivessel disease, decreased ejection fraction and severe 
valvular dysfunction, and discharge diagnoses of CAD with 
valvular disease, end-stage renal disease, and diabetes.

The terminal hospitalization records reflect that the Veteran 
was admitted to a VA facility for fatigue after dialysis and 
suddenly became apneic and pulseless.  Despite efforts, death 
was pronounced by cardiopulmonary arrest on January 9, 2004.  
There was no autopsy.  He was 73 years old.

The death certificate (signed on the date of the Veteran's 
death) by Dr. S. reflects that CAD was the immediate cause of 
death.  Chronic renal insufficiency and diabetes were listed 
in sequential order as underlying causes related to the cause 
of death.

In an April 2004 opinion, a VA examiner, Dr. H., reviewed the 
Veteran's claims folders and noted that he had multiple 
medical problems.  The physician cited to the causes of death 
listed on the death certificate and specifically indicated 
that there was no part II cause of death noted.  He concluded 
that the Veteran's rheumatic fever was not the immediate 
cause of death.  He explained that given the fact that the 
Veteran had severe CAD, diabetes, and hypotension, it was 
medically reasonable to conclude that these disabilities 
resulted in his death.  While rheumatic heart disease and 
valvular disease led to a weak heart, they were not the 
ultimate cause of death.

In a May 2004 letter, Dr. M., a Nephrology Fellow at VA and 
familiar with the Veteran's treatment, noted that the Veteran 
had end stage renal disease thought secondary to diabetes and 
hypertension, and significant valvular heart disease with 
associated cardiomyopathy.  This physician also pointed out 
that although end stage renal disease is associated with CAD, 
it was unlikely that his death was caused directly by renal 
failure.  Dr. M. concluded that it was likely that the 
Veteran was suffering from progressive heart failure prior to 
his death.

A VA physician, Dr. W., amended the death certificate in May 
2004.  It was indicated that the cause of death was CAD, and 
then valvular heart disease, chronic renal insufficiency, and 
diabetes were sequentially listed as underlying causes of 
death.  The physician provided no basis or rationale for the 
amendment.

In light of the amended death certificate, the Board 
requested further medical opinion regarding the Veteran's 
death.  The case was returned for review by Dr. H. and Dr. W.  
In May 2006, Dr. H. reviewed the case.  He contacted Dr. W. 
(who is no longer employed by the VA) in order to obtain 
insight into the reasoning behind the amended death 
certificate.  Dr. W. had difficulty recalling the case and 
the circumstances leading to the amendment of the death 
certificate.  Dr. H. reviewed the history with Dr. W. Dr. W. 
was unsure as to why he amended the death certificate, but 
stated that the valvular heart disease was not etiologically 
related to the CAD.  He did not believe the valvular heart 
disease satisfied the causation criteria outline in the 
regulations.  He explained that valvular heart disease was 
only a minimal contributor to the overall multi-system 
vascular problem and was not the primary or immediate cause 
of death.  Dr. H. also indicated that there was no change in 
his original opinion.

In May 2009, the Board requested the opinion of an 
independent medical expert (IME) regarding the etiology of 
the Veteran's death.  Specifically, the IME was to respond to 
the following questions:

1.  Based on your review of the presently 
assembled clinical evidence, what would 
be the medical conclusion as to the cause 
of the death of the Veteran in this case?  
Please set out the primary cause of death 
and any contributing factors.

2.  If the Veteran's rheumatic valvular 
heart disease was not the primary cause 
of death, the please indicate whether it 
is at least as likely as not (greater 
than 50 percent probability) that his 
service-connected rheumatic valvular 
heart disease caused debilitation such 
that it would have contributed 
substantially or materially to the 
veteran's death.  That is would the 
valvular heart disease have debilitating 
effects and effect general impairment of 
health to an extent that it would render 
him materially less capable of resisting 
the effects of any other disease 
primarily causing his death?  

In a June 2009 response, the IME who was an Assistant 
Professor of Medicine. Division of Cardiovascular Medicine, 
at a medical facility in Tennessee, noted the Veteran's 
medical history in detail.  The expert acknowledged that this 
was a "challenging case."  Excerpts from his report are 
provided below.  

[The Veteran], as best as can be 
determined, had moderate mitral 
regurgitation and moderate to moderate-
severe aortic regurgitation with moderate 
aortic stenosis at the time of death that 
were greater than 50% likely to be a 
consequence of his rheumatic fever during 
the service.  

Complicating this picture, at the time 
that he died, he had severe coronary 
artery disease, including a 70% left main 
coronary artery obstruction.  He eschewed 
statin therapy for his CAD for personal 
reasons (likely side effects).  [The 
Veteran] had congestive heart failure due 
to a cardiomyopathy that was 
multifactorial in its etiology.  The 
major contributors were very likely his 
CAD and prior MI, hypertension and 
diabetes.  His Valvular heart disease was 
never sufficiently severe that  [it] was 
likely to be a major contributor to his 
cardiomyopathy.  That being said, I 
cannot say explicitly that it had zero 
contribution to his cardiomyopathy.  As a 
patient with end stage renal disease, on 
hemodialysis, congestive heart failure 
with a low ejection fraction (-35%), and 
a severe blockage of his left main, [the 
Veteran] was likely to die from sudden 
cardiac death independent of his valvular 
heart disease.  

In my opinion, his cause of death was 
sudden cardiac death due to his 
cardiomyopathy and severe coronary artery 
disease.  

[The Veteran] had moderate aortic 
stenosis.  This may have been due to his 
rheumatic heart fever (greater than 50%).  
In theory, the nominally increased 
workload against which his heart had to 
pump blood through the valve may have 
contributed to the hypertrophic and 
ischemic substrate of his myocardium, but 
in the context of his other problems, the 
contribution of aortic stenosis to his 
ischemic burden would be small.  I 
believe that it is less than 50% likely 
that this could have contributed 
significantly to his demise.  The 
circumstances of his death would likely 
be unchanged if he had a normal aortic 
valve.  His mitral valve disease had no 
contribution whatsoever.  

Analysis

In determining whether service connection for the cause of 
the Veteran's death is warranted, VA must determine whether 
the evidence supports the claim or is in relative equipoise, 
with the Appellant prevailing in either event, or whether a 
preponderance of the evidence is against the claim, in which 
case the claim must be denied.  38 U.S.C.A. § 5107(a); 
Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Here, the IME opined at one point that he could not 
explicitly say that the Veteran's service-connected mitral 
valve prolapse had no contribution to his fatal 
cardiomyopathy.  Alternatively, he also stated that the 
Veteran's mitral valve prolapse made "no contribution 
whatsoever" to his death.  The Board notes that the whole of 
the IME's report clearly does not favor the Appellant's 
claim.  However, as pointed out by her representative, it may 
be argued that his opinion, in part, concedes that the 
Veteran's service-connected rheumatic heart disease may have 
contributed to his hypertrophic and ischemic heart disease 
which, with resolution of all reasonable doubt in her favor, 
reflects a debilitating factor that compromised the Veteran's 
ability to survive.  

The undersigned is likewise mindful of the credible 
statements and argument as offered by the Appellant, who was 
present at the time of the Veteran's death and who argues 
that there is an approximate balance of positive and negative 
evidence which does not satisfactorily prove or disprove the 
claim.  Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 
2006); Washington v. Nicholson, 19 Vet. App. 362, 368-69 
(2005).

In view of the foregoing, the Board finds that it is at least 
as likely as not that the Veteran's service-connected 
rheumatic heart disease contributed substantially to the 
cause of his death.  Where, as here, the evidence is in 
relative equipoise that the Veteran's service- connected 
rheumatic heart disease substantially contributed to his 
death, the doctrine of reasonable doubt is applicable.  With 
resolution of such reasonable doubt in favor of the 
appellant, service connection for the cause of the Veteran's 
death is warranted.  38 U.S.C.A. §§ 1110, 1310, 5107 (West 
2002 & Supp. 2008); 38 C.F.R. §§ 3.102, 3.303, 3.312 (2008).


ORDER

Service connection for the cause of the Veteran's death is 
granted.


____________________________________________
MICHAEL D. LYON 
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


